Citation Nr: 1215833	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  05-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for Meniere's disease, to include as secondary to the service-connected tinnitus and left ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss. 

4.  Entitlement to an increased disability rating for hypertension, currently evaluated as 10 percent disabling.

5. Entitlement to a compensable disability rating for left ear hearing loss.

6.  Entitlement to service connection for an eye disorder, to include presbyopia. 

7.  Entitlement to service connection for chest pain. 

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1997. 

The Veteran's eye disorder and chest pain claims come before the Board of Veterans' Appeals (Board) on appeal from August 1997 and April 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and Waco, Texas, respectively, which denied the benefits sought on appeal.  The Veteran submitted a Notice of Disagreement (NOD) concerning these appeals in May 1998.

The Veteran's psychiatric disorder claim comes before the Board on appeal from a September 2003 rating decision of the VA RO in New York, New York, which denied the benefit sought on appeal.  The Veteran submitted a NOD concerning this appeal in September 2003.

The Veteran's remaining claims come before the Board on appeal from a March 2010 rating decision of the VA RO in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran submitted a NOD concerning these appeals in June 2010.

The RO in St. Petersburg, Florida, currently has jurisdiction over the appeals.

In January 2008, the Board denied, in pertinent part, the claims of entitlement to service connection for right ear hearing loss, and entitlement to an increased disability rating for hypertension, currently evaluated as 10 percent disabling.  The Board then remanded the claims of entitlement to service connection for headaches, entitlement to service connection for a psychiatric disorder, entitlement to service connection for an eye disorder, and entitlement to service connection for chest pain, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development. 

Upon remand, the AMC granted service connection for migraine headaches in an April 2011 rating decision.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2011).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Initially, the Board notes that the Veteran filed a timely NOD in June 2010 in response to the March 2010 rating decision.  In pertinent part, the March 2010 rating decision denied her claims of: (1) entitlement to service connection for Meniere's disease, to include as secondary to the service-connected tinnitus and left ear hearing loss; (2) whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss; (3) entitlement to an increased disability rating for hypertension, currently evaluated as 10 percent disabling; and, (4) entitlement to a compensable disability rating for left ear hearing loss.  To date, the RO has not responded to this NOD with a Statement of the Case (SOC) addressing the issues.  The Board finds that a SOC must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of her claimed chest pain and eye disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding current diagnoses, throughout her appeal, the Veteran has competently reported chest pain and eye problems.  Specifically, in her August 1997 claim for service connection, the Veteran reported vision loss.  In a May 1998 statement, the Veteran described experiencing deterioration of her vision, and hotness and pain in her eyes.  In the May 1998 statement, the Veteran also reported chest pain.  Additionally, in a September 2003 statement, the Veteran described experiencing chest pain, chest pressure, and shortness of breath.  These statements have also been reported to the Veteran's private physicians.  In a June 2003 private treatment record, the Veteran reported chest pain and was subsequently provided a chest X-ray.  The chest X-ray recommended a computer tomography (CT) of the chest, which was not completed.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  Thus, based on the current case law, the Board finds that the Veteran is competent to describe her current eye and chest problems, for the purposes of determining whether a VA examination is necessary.

Regarding an in-service incurrence of the claimed eye disorder, the Veteran's military entrance examination was normal.  At a November 1990 routine military examination, the Veteran reported that her vision was far-sighted.  In November 1996, the Veteran was treated for blurry vision.  She was diagnosed with presbyopia, which is a congenital disorder.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection, and can only be granted by establishing aggravation of the congenital disorder.  38 C.F.R. 
§§ 3.303(c), 4.9 (2011); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Veteran's military separation examination was normal.  

Regarding an in-service incurrence of the claimed chest pain, in statements dated in May 1998 and September 2003 statements, the Veteran competently reported a continuity of symptomatology for her chest pain, both during her active military service and since her military discharge.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.

Therefore, the claims file currently contains medical and lay evidence of current disorders and in-service incurrences of these disorders.  Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the disorders currently on appeal.  The Veteran has never been afforded a VA examination for these claims.  A VA examination is necessary to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Furthermore, a remand is needed to afford the Veteran a VA addendum medical opinion to determine the etiology of her currently diagnosed depressive disorder.  The Veteran was afforded another VA psychiatric examination in November 2008, where she received this current diagnosis, and a negative medical nexus was provided.  For the foregoing reasons, the Board finds the VA medical opinion to be inadequate.  

Specifically, the November 2008 VA examiner determined that the Veteran's depressive disorder is "not caused by or is a result of, nor had their onset during service nor is it in any other way causally related to active service."  The VA examiner also concluded that the Veteran's depressive disorder is not caused by or a result of the service-connected disabilities.  The examiner also concluded that the depressive disorder was "less likely as not (less than 50/50 probability) permanently aggravated by the service-connected disabilities.  The examiner reasoned that there was no evidence of psychiatric complaints, findings, or treatment during the Veteran's active military service.  There was also no evidence of psychiatric complaints, findings, or treatment within one year after the Veteran's military discharge.  Further, the examiner noted that the Veteran had not been treated for her psychiatric disorder since 2001.  

The Board finds that the examiner's rationale is flawed.  The examiner did not consider or address the Veteran's report of depression at a November 1990 routine examination, on the Report of Medical History.  The examiner also did not address the Veteran's report of depression at her November 1996 military separation examination.  The examiner incorrectly reasoned that there were no complaints of depression during the Veteran's active military service.  Furthermore, the examiner did not address the Veteran's post-service medical treatment for depression in August 1998, only 1 year and two months after her active military service ended in June 1997.  The examiner incorrectly reasoned that the Veteran was not treated for her depression post-service until 2001.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached for the depressive disorder claim.  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, are dated from March 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claims of: (1) entitlement to service connection for Meniere's disease, to include as secondary to the service-connected tinnitus and left ear hearing loss; (2) whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss; (3) entitlement to an increased disability rating for hypertension, currently evaluated as 10 percent disabling; and, (4) entitlement to a compensable disability rating for left ear hearing loss.  Notify the Veteran of her appeal rights and that she must file a timely Substantive Appeal (on VA Form 9) if she desires to perfect the appeals of these claims.

2.  Obtain all pertinent VA outpatient treatment records from the San Juan, Puerto Rico, VAMC since March 2011 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of her claimed eye disorder, to include presbyopia.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current eye diagnosis, to include presbyopia.  

(b)  If the Veteran has a current eye diagnosis that is not presbyopia, then is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during her active military service?

(c)  If the Veteran has a current diagnosis of presbyopia, then is it at least as likely as not (a 50 percent probability or greater) that there was aggravation of this pre-existing congenital defect during or by her active military service by a superimposed disease or injury, so as to in turn to result in an additional disability?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is her responsibility to report for this and all of the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).
5.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of her claimed chest pain.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis related to her chest pain. 

(b)  If the Veteran has a current diagnosis related to her chest pain, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during her active military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  The RO shall ask the original November 2008 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA psychiatric examination to ascertain the etiology of her current depressive disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it is at least as likely as not (a 50 percent probability or greater) that the current depressive disorder was incurred during the Veteran's period of active duty?  The VA examiner is asked to consider the Veteran's report of depression at a November 1990 routine examination, on the Report of Medical History, and the Veteran's report of depression at her November 1996 military separation examination. 

(b)  Is it is at least as likely as not (a 50 percent probability or greater) that the current depressive disorder was caused by the Veteran's service-connected hysterectomy with removal of both ovaries, lumbosacral strain with minimal degenerative changes, tinnitus, hypertension, abdominal hysterectomy scar, migraine headaches, and/or left ear hearing loss? 

(c)  Is it is at least as likely as not (a 50 percent probability or greater) that the current depressive disorder was aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's service-connected hysterectomy with removal of both ovaries, lumbosacral strain with minimal degenerative changes, tinnitus, hypertension, abdominal hysterectomy scar, migraine headaches, and/or left ear hearing loss?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford her the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


